Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being patentable over Agashe ( US 20150323456, embodiment 1, figures 2A, 2B [0037]-[0051] in view of embodiment 2, figures 7I, 7J, [0073]-[0076]. 

As to Claim 1, Agashe teaches an apparatus (MEMS device, Figures 2A, 2B), comprising: a housing (enclosure 240) including at least one acoustic port (acoustic port ; a microphone (MEMS microphone including membrane 202, back plate 204, [0038]) positioned within the housing (enclosure 240) in alignment with the acoustic port (242, 2A, 2B). Regarding the following: at least one optical connector positioned within the acoustic port; and at least one indicator light positioned within the housing, wherein the at least one indicator light is optically coupled to the acoustic port via the optical connector such that light emitted from the at least one indicator light is visible outside of the housing via the acoustic port, 
 Agashe teaches on [0037] microphone 200 may include a top plate such as compliant membrane 202, a middle plate such as back plate 204, and a bottom plate such as base plate 206, an emitter 260 and a detector 262. Each of compliant membrane 202, back plate 204, base plate 206, and in some cases emitter 260 and detector 262, may be built on substrate 210 using MEMS processing techniques. Substrate 210 may be mounted within a frame or enclosure 240. Enclosure 240 may include an acoustic port 242 through which sound (S) (also referred to as acoustic waves) can travel into microphone 200. Although acoustic port 242 is illustrated along a top side of enclosure 240, it could also be along a bottom side or side wall of enclosure 240 (while still allowing the acoustic waves to reach the compliant membrane 202) and therefore is not limited to the illustrated location., Thus, Agashe teaches the acoustic port 242 may be formed on the bottom side of enclosure 240 and thus, the indicator lights ( emitter 260, detector 262) are positioned within the housing 240 and connected to port 242 formed on the bottom of housing 240, via substrate 210. Agashe on embodiment 1 (Figures 2a, 2b) does not explicitly teach “… at least one optical connector positioned within the acoustic port and wherein the at least one indicator light is optically coupled to the acoustic port via the optical connector such that light emitted from the at least one indicator light is visible outside of the housing via the acoustic port.” However in a different embodiment (Figures 7I, 7J, [0073] - [0076]), Agashe teaches on Figure 7I and [0073] illustrates one embodiment of another processing step for fabricating the optical microphone of FIG. 2A. FIG. 7I shows formation of an opening 730 within substrate 702. Opening 730 can be formed by any standard MEMS processing technique. Further, Figure 7J and [0075] Agashe teaches applying a reflective surface 736 to center portion 718 and a reflective surface 734 to grating 714. Representatively, in one embodiment, reflective surface 736 and reflective surface 734 are formed by introducing a reflective material 732 (e.g. gold coating) through opening 730 within substrate in a manner that allows material 732 to coat center portion 718 and grating 714. Thus, teaching an optical connector 732.  [0076] Once each of the layers necessary for operation of microphone 700 are formed, an emitter (e.g. emitter 260) and detector (e.g. detector 262) can be positioned within opening 730 such that they are aligned with grating 714 and reflective surface 736. In one embodiment, emitter and detector may be formed monolithically on another substrate using standard MEMS processing techniques, and then positioned within, or aligned with, opening 730. Microphone 700 may then be mounted within an enclosure (e.g. enclosure 240) which can in turn be mounted within the desired electronic device. Alternatively, the emitter and detector may be mounted within an enclosure for the microphone and positioned within opening 730. Thus, the embodiment 1 in view of embodiment 2 of Agashe teaches the emitters and detector are placed within the opening 730 of substrate 702 (Figures 7I, 7J) where the microphone 700 is then placed within enclosure 240 in align with acoustic port 242 
As to Claim 8, Agashe teaches the limitations of Claim 1, and wherein the microphone is a microelectromechanical systems (MEMS) microphone (MEMS microphone having complaint membrane 720), [0072] electrically mounted on a printed circuit board (PCB) (substrate 702) within the housing (enclosure 204, Figure 2A, 2B), and wherein the at least one indicator light (detector 262, emitter 260) is also electrically mounted on the PCB (substrate 210, Figure 2A).  
As to Claim 9, Agashe teaches the limitations of Claim 8, and wherein the MEMS microphone is mounted on a first surface of the PCB (MEMS microphone having membrane 270 is mounted to 280A and 208 of substrate 210, Figure 2A or MEMS microphone mounted on substrate arms 704A, 704B of substrate 702) and the at least one indicator light ( detectors/emitters )is mounted on a second surface of the PCB ( 
As to Claim 10, Agashe teaches the limitations of Claim 8, and wherein the least one indicator light comprises one or more light emitting diodes (LEDs), [0049] teaches In some embodiments, emitter 260 may be a light source such as a VCSEL that is electrically connected to substrate 210. Emitter 260 may be configured to emit a laser light (or beam) in the direction of grating 280 and reflector 282, for detection by detector 262. Detector 262 may, in some embodiments, be a photo detector configured to detect a reflected light (or beam) generated by emitter 260. 
As to Claim 13, Agashe teaches an apparatus (MEMS device, Figures 2A, 2B), comprising: a housing (enclosure 240) including at least one acoustic port, an outer surface and inner surface (enclosure 240 having inner and outer surface and acoustic port 242, [0038]); Regarding the following: a printed circuit board (PCB) positioned within the housing adjacent to the acoustic port; a microelectromechanical systems (MEMS) microphone mounted on the PCB in-line with the acoustic port; at least one indicator light co-located with the MEMS microphone on the PCB below the inner surface of the housing; and at least one optical connector optically coupling the at least one indicator light to the outer surface of the housing, Agashe in embodiment 1, teaches a PCB ( ASIC 224) and  MEMS microphone including membrane 202, back plate 204, [0038]) and [0037] microphone 200 may include a top plate such as compliant membrane 202, a middle plate such as back plate 204, and a bottom plate such as base plate 206, an emitter 260 and a detector 262. Each of compliant membrane 202, 
“PCB positioned within the housing adjacent to the acoustic port… a microelectromechanical systems (MEMS) ( [0070] –[0074], Figures 7A-7I microphone mounted on the PCB( wiring within substrate 702) in-line with the acoustic port ( enclosure port 240) ( [0076], [0037]). However, in embodiment 2 (Figure 7A-7I), [0076] teaches … any circuitry (e.g. wires) connected to the various microphone components, for example, base layer 708, back plate layer 712, compliant membrane layer 720, the emitter or the detector may be pre-formed within substrate 702 and support members 704A-704B such that when the components are formed, the circuitry is connected to the components. Thus, since Agashe teaches the acoustic port can be at the bottom of enclosure 240 [embodiment 1, [0037] and the emitter/ detector placed within the opening 730 [0076] with the circuitry embedded within substrate 702(embodiment 2). It  at least one indicator light (emitter /detector) co-located with the MEMS microphone (7I and 7J MEMS microphone on the PCB ( PCB located within substrate 702) below the inner surface of the housing ( [0076];  at least one indicator light is optically coupled to the acoustic port via the optical connector such that light emitted from the at least one indicator light is visible outside of the housing via the acoustic port.” (Figures 7I, 7J, [0073] - [0076]), Agashe teaches [0073, 7I illustrates one embodiment of another processing step for fabricating the optical microphone of FIG. 2A. FIG. 7I shows formation of an opening 730 within substrate 702. Opening 730 can be formed by any standard MEMS processing technique, for example, RIE or a deep reactive ion etching (DRIE) step. Opening 730 facilitates removal of sacrificial layers 706, 710 and 718. Further, Figure 7J and [0075] Agashe teaches [0075] FIG. 7J further illustrates the step of applying a reflective surface 736 to center portion 718 and a reflective surface 734 to grating 714. Representatively, in one embodiment, reflective surface 736 and reflective surface 734 are formed by introducing a reflective material 732 (e.g. gold coating) through opening 730 within substrate in a manner that allows material 732 to coat center portion 718 and grating 714. [0076] Once each of the layers necessary for operation of microphone 700 are formed, an emitter (e.g. emitter 260) and detector (e.g. detector 262) can be positioned within opening 730 such that they are 

As to Claim 14, Agashe teaches the limitations of Claim 13 and wherein the at least one indicator light is mounted on the PCB proximate to the acoustic port and is optically coupled to the acoustic port via the optical connector such that light emitted from the at least one indicator light is visible at the outer surface of the housing via the acoustic port, Agashe on embodiment 2 and [0075], [0076] and Figure 7J teaches [0075] FIG. 7J 

2.	Claim 11 is rejected under 35 U.S.C. 103 as being patentable over Agashe (US 20150323456, embodiment 1, figures 2A, 2B [0037]-[0051] in view of embodiment 2, figures 7I, 7J, [0073]-[0076] in view of Halverson (US 20150163606). 
As to Claim 11, Agashe teaches the limitations of Claim 10, and wherein the one or more light LEDs comprise at least one multi-color LED. However, multicolored LED’s are well known in the art. Halverson in related field ( LED’s ) teaches Multi-colored LEDs (light emitting diodes) are operated by the hearing aid's processing circuitry to convey light to an indicator light on the hearing aid enclosure using different colors to indicate different operating statuses. See at least abstract. It would have been obvious 
3.	Claim 12 is rejected under 35 U.S.C. 103 as being patentable over Agashe (US 20150323456, embodiment 1, figures 2A, 2B [0037]-[0051] in view of embodiment 2, figures 7I, 7J, [0073]-[0076] in view of Halverson (US 20150163606) and in view of Vardfjall ( US 20170311099). 
As to Claim 12, Agashe teaches the limitations of Claim 1 but does not explicitly teach wherein the apparatus is an external component of an auditory prosthesis and the housing is shaped as a behind-the-ear (BTE) unit configured to be worn on the ear of a recipient of the auditory prosthesis. However, hearing aids including BTE’s housing mounting a microphone are well-known in the art. Vardfjall in related field ( microphone) teaches on [0049] teaches BTE device 240 includes one or more microphones 202, and may further include an audio signal jack 210 under a cover 220 on the spine 230 of BTE device 240. It is noted that in some other embodiments, one or both of these components (microphone 202 and/or jack 210) may be located on other positions of the BTE device 240, such as, for example, the side of the spine 230 (as opposed to the back of the spine 230, as depicted in FIG. 2), the ear hook 290, etc. FIG. 2A further depicts battery 252 and ear hook 290 removably attached to spine 230. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to mount the optical microphone on the BTE housing of a hearing device as taught by Vardfjall for its intended purpose of detecting sound using the MEMS optical sensor. 

Allowable Subject Matter
Claim 2-7, 15, 16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNITA JOSHI/Primary Examiner, Art Unit 2651